


Exhibit 10.7.8

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant
Date set forth on the signature page hereof, is entered into by and between
Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on the director section of the signature page
hereof (the “Director”).

 

1.  Grant of Restricted Stock Units.  The Company hereby evidences and confirms
its grant to the Director, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) set forth on the signature
page hereof.  This Agreement is subordinate to, and the terms and conditions of
the Restricted Stock Units granted hereunder are subject to, the terms and
conditions of the Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan (the
“Plan”), which are incorporated by reference herein.  If there is any
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall govern.  Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan.

 

2.  Vesting of Restricted Stock Units.

 

(a)  Vesting.  Except as otherwise provided in this Section 2, the Restriction
Period applicable to the Restricted Stock Units shall lapse, if at all, on the
first business day immediately preceding the date of the Company’s annual
shareholder meeting in [         ] (the “Vesting Date”), subject to the
Director’s continued services on the Board of the Company through such Vesting
Date.

 

(b)  Termination of Services.

 

(i)  Death or Disability.  If the Director ceases to serve on the Board of the
Company due to death or Disability prior to the Vesting Date, the Restriction
Period shall lapse immediately upon such cessation with respect to all
Restricted Stock Units.  Such Restricted Stock Units shall be settled as
provided in Section 3.

 

(ii)  Any Other Reason.  If the Director ceases to serve on the Board of the
Company (whether by the Director or the Company) for any reason other than death
or Disability prior to the Vesting Date, all outstanding Restricted Stock Units
shall immediately be forfeited and canceled effective as of the date of the
Director’s cessation.

 

1

--------------------------------------------------------------------------------


 

(c)  Change in Control.

 

(i)  In the event of a Change in Control, the Restriction Period applicable to
all outstanding Restricted Stock Units shall lapse immediately prior to such
Change in Control and all such Restricted Stock Units shall be settled as set
forth in Section 3.

 

(ii)  Notwithstanding Section 2(c)(i), no cancellation, termination, lapse of
Restriction Period or settlement or other payment shall occur with respect to
the Restricted Stock Units if the Committee (as constituted immediately prior to
the Change in Control) reasonably determines, in good faith, prior to the Change
in Control that the Restricted Stock Units shall be honored or assumed or new
rights substituted therefor by an Alternative Award, in accordance with the
terms of Section 9.2 of the Plan.

 

(d)  Committee Discretion.  Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
vesting with respect to any Restricted Stock Units under this Agreement, at such
times and upon such terms and conditions as the Committee shall determine.

 

3.  Settlement of Restricted Stock Units.  Subject to other applicable
provisions of this Agreement, not later than 30 days after the lapse of the
Restriction Period with respect to any Restricted Stock Units, the Company shall
issue to the Director one share of Common Stock underlying each Restricted Stock
Unit as to which the Restriction Period has lapsed, or, if the Committee so
determines in its sole discretion, an amount in cash equal to the Fair Market
Value of such shares of Common Stock or any combination of shares of Common
Stock and cash having an aggregate Fair Market Value equal to such shares of
Common Stock.  Upon issuance, such shares of Common Stock may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with applicable law, this Agreement and any other agreement to which
such shares are subject.  The Director’s settlement rights pursuant to this
Agreement shall be no greater than the right of any unsecured general creditor
of the Company.

 

4.  Forfeiture.  Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Restriction Period, the Director engages in Wrongful
Conduct (as defined herein), then any Restricted Stock Units for which the
Restriction Period has not then lapsed shall automatically terminate and be
canceled upon the date on which the Director first engaged in such Wrongful
Conduct.  If the Director engages in Wrongful Conduct, the Company may require
the Director to pay in cash any Restriction-Based Financial Gain the Director
realized from the lapse of the Restriction Period applicable to all or a portion
of the Restricted Stock Units with respect to which the Restriction Period
lapsed within the Wrongful Conduct Period (as defined herein).  By entering into
this Agreement, the Director hereby consents to and authorizes the Company and
the Subsidiaries to deduct from any amounts payable by such entities to the
Director any amounts the Director owes to the Company under this Section 4 to
the extent permitted

 

2

--------------------------------------------------------------------------------


 

by law.  This right of set-off is in addition to any other remedies the Company
may have against the Director for the Director’s Wrongful Conduct.  The
Director’s obligations under this Section 4 shall be cumulative (but not
duplicative) of any similar obligations the Director has under the Plan, this
Agreement, any Company policy, standard or code, or any other agreement with the
Company or any Subsidiary.

 

For purposes of this Agreement, and notwithstanding anything in the Plan to the
contrary, “Wrongful Conduct” means the breach or violation by the Director of
the Company’s Standards of Business Conduct, Corporate Governance Guidelines or
Directors’ Code of Business Conduct and Ethics (each as amended from time to
time, and including any successor or replacement policy or standard).

 

For purposes of this Agreement, and notwithstanding anything in the Plan to the
contrary, “Wrongful Conduct Period” means the twelve-month period ending on the
date of the Participant’s Wrongful Conduct (or such other period as determined
by the Committee).

 

5.  Issuance of Shares.

 

(a)  Notwithstanding any other provision of this Agreement, the Director may not
sell the shares of Common Stock acquired upon vesting of the Restricted Stock
Units unless such shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such shares are not then so registered,
such sale would be exempt from the registration requirements of the Securities
Act.  The sale of such shares must also comply with other applicable laws and
regulations governing the Common Stock and Director may not sell the shares of
Common Stock if the Company determines that such sale would not be in material
compliance with such laws and regulations.

 

(b)  The shares of Common Stock issued in settlement of the Restricted Stock
Units shall be registered in the Director’s name, or, if applicable, in the
names of the Director’s heirs or estate (or in the name of such other persons or
entities provided by the Director and approved by the Committee or Board).  In
the Company’s discretion, such shares may be issued either in certificated form
or in uncertificated, book entry form.  The certificate or book entry account
shall bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require.  If delivered in certificated form, the Company may
deliver a share certificate to the Director, or deliver shares electronically or
in certificated form to the Director’s designated broker on the Director’s
behalf.  If the Director is deceased (or if Disabled and if necessary) at the
time that a delivery of share certificates is to be made, the certificates will
be delivered to the Director’s estate, executor, administrator, legally
authorized guardian or personal representative (as applicable).

 

3

--------------------------------------------------------------------------------


 

(c)  The grant of the Restricted Stock Units and issuance of shares of Common
Stock upon settlement of the Restricted Stock Units will be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities.  No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed.  The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Restricted Stock Units shall relieve the Company of any liability
in respect of the failure to issue such shares as to which such requisite
authority shall not have been obtained.  As a condition to the settlement of the
Restricted Stock Units, the Company may require the Director to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

(d)  The Company will not be required to issue fractional shares of Common Stock
upon settlement of the Restricted Stock Units.

 

(e)  The Company may postpone the issuance and delivery of any shares of Common
Stock provided for under this Agreement for so long as the Company determines to
be necessary or advisable to satisfy the following: (1) the completion or
amendment of any registration of such shares or satisfaction of any exemption
from registration under any securities law, rule, or regulation; (2) compliance
with any requests for representations; and receipt of proof satisfactory to the
Company that a person seeking such shares on the Director’s behalf upon the
Director’s Disability (if necessary), or upon the Director’s estate’s behalf
after the death of the Director, is appropriately authorized.

 

6.  Director’s Rights with Respect to the Restricted Stock Units.

 

(a)  Restrictions on Transferability.  The Restricted Stock Units granted hereby
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Director upon the
Director’s death (or to such other persons or entities as provided under Section
11.1 of the Plan and approved by the Committee or Board); provided that any such
permitted transferee shall acknowledge and agree in writing, in a form
reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if such permitted transferee were the Director.  Any
attempt by the Director, directly or indirectly, to offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any Restricted Stock Units or any
interest therein or any rights relating thereto without complying with the
provisions of the Plan and this Agreement, including this Section 6(a), shall be
void and of no effect.  The

 

4

--------------------------------------------------------------------------------


 

Company will not be required to recognize on its books any action taken in
contravention of these restrictions.

 

(b)  No Rights as Stockholder.  The Director shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Director in respect thereof.

 

7.  Adjustment in Capitalization.  In the event of any Adjustment Event
affecting the Common Stock, the Committee shall make an equitable and
proportionate anti-dilution adjustment to offset any resultant change in the
pre-share price of the Common Stock and preserve the intrinsic value of any
Awards granted under the Plan.  Such mandatory adjustment may include a change
in any or all of the number and kind of shares of Common Stock or other equity
interests underlying the Restricted Stock Units.  In addition, the Committee may
make provisions for a cash payment to a Director or a person who has an
outstanding Award in such event.  The number of shares of Common Stock or other
equity interests underlying the Restricted Stock Units shall be rounded to the
nearest whole number.  Any such adjustment shall be consistent with section
162(m) of the Code to the extent the Restricted Stock Units are subject to such
section of the Code and shall not result in adverse tax consequences to the
Director under section 409A of the Code.

 

8.  Miscellaneous.

 

(a)  Binding Effect; Benefits.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns.  Nothing in this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.

 

(b)  Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.

 

(c)  No Right to Continued Service on the Board.  Nothing in the Plan or this
Agreement shall confer upon the Director any right to continue serving on the
Board of the Company.  This Agreement is not to be construed as a contract of
service relationship between the Company and Director.  Nothing in the Plan or
this Agreement shall confer on the Director the right to receive any future
Awards under the Plan.  For purposes of determining the status of Director’s
position on the Board of the “Company” under this Agreement, such term shall
include the Company and, to the extent applicable, its Subsidiaries.

 

5

--------------------------------------------------------------------------------


 

(d)  Notices.  All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Director, as the case may be,
at the following addresses or to such other address as the Company or the
Director, as the case may be, shall specify by notice to the other:

 

If to the Company, to it at:

 

Hertz Global Holdings, Inc.

c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey 07656

Attention: General Counsel

Fax: (201) 594-3122

 

If to the Director, to the Director at his or her most recent address as shown
on the books and records of the Company.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

(e)  Amendment.  This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the
Restricted Stock Units as determined in the discretion of the Committee, except
as provided in the Plan, or in any other written document signed by the Director
and the Company.  This Agreement may not be amended, modified or supplemented
orally.

 

(f)  Interpretation.  The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award.  Any determination or interpretation by the
Committee under or pursuant to the Plan or this Award shall be final and binding
and conclusive on all persons affected hereby.

 

(g)  Tax Withholding.  The Company or one of its Subsidiaries may require the
Director to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding or other
similar charges or fees that may arise in connection with the grant, vesting or
settlement of the Restricted Stock Units.

 

6

--------------------------------------------------------------------------------


 

(h)  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

 

(i)  Limitation on Rights; No Right to Future Grants.  By entering into this
Agreement and accepting the Restricted Stock Units evidenced hereby, the
Director acknowledges: (a) that the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) that the Award does not
create any contractual or other right to receive future grants of Awards; (c)
that participation in the Plan is voluntary; and (d) that the future value of
the Common Stock is unknown and cannot be predicted with certainty.

 

(j)  Data Privacy.  The Director authorizes the Company or any Affiliate of the
Company that has or lawfully obtains personal data relating to the Director to
divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent appropriate in connection
with this Agreement or the administration of the Plan.

 

(k)  Consent to Electronic Delivery.  By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Director hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Director pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.

 

(l)  Compensation Recovery Policy.  Without limiting any other provision of this
Agreement, the Restricted Stock Units granted hereunder shall be subject to such
compensation recovery policies of the Company as are in effect from time to time
with the respect to the Director.

 

(m)  Company Rights.  The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(n)  Severability.  If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of

 

7

--------------------------------------------------------------------------------


 

this Agreement which violate such statute or public policy shall be stricken,
and all portions of this Agreement which do not violate any statute or public
policy shall continue in full force and effect.  Further, it is the parties’
intent that any court order striking any portion of this Agreement should modify
the terms as narrowly as possible to give as much effect as possible to the
intentions of the parties’ under this Agreement.

 

(o)  Further Assurances.  The Director agrees to use his or her reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Director’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.

 

(p)  Headings and Captions.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

(q)  Counterparts.  This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

[signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the         day of             ,             (the “Grant Date”).

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DIRECTOR

 

 

 

«Name»

 

 

 

 

 

By:

 

 

 

 

 

 

Address of Director:

 

 

 

 

 

«Address»

 

 

 

 

 

Restricted Stock Units granted hereby:

 

9

--------------------------------------------------------------------------------
